DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites “A method for sanitizing maintaining a surgical instrument” which is unclear as it does not appear the surgical instrument (i.e. endoscope) is sanitized, but rather the removable working channel is cleaned.  It appears the claim should read “maintaining a sanitized surgical instrument” and appropriate clarification and correction is required.    
Claims 22-33 are rejected as being necessarily dependent upon claim 21.  
Claim 34 recites the limitation "the surgical instrument" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 34-43 are rejected as being necessarily dependent upon claim 34.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 26-29 and 34-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0073614 to Otani et al. in view of U.S. Patent Application Publication No. 2014/0200402 to Snoke et al. 
In regard to claims 21 and 34-35, Otani et al. disclose a method for sanitizing maintaining a surgical instrument, the method comprising: analyzing an integrity of a first removable working channel 12; cleaning and reinstalling the first removable working channel in an instrument channel of the surgical instrument in response to the integrity of the first removable working channel being uncompromised; and replacing the first removable working channel with a second removable working channel in the instrument channel in response to the integrity of the first removable working channel being compromised (See Figs. 5-8 and paragraphs 0041-0048).  In regard to claim 34, Otani et al. disclose a method of determining a duration of usage of the endoscope (See paragraphs 0080-0089).   Otani et al. disclose a method of checking the integrity of an endoscope (i.e. “working channel) but is silent with respect to removing the endoscope from a surgical instrument.   Snoke et al. teach of an analogous endoscopic device comprising an introducer sheath wherein an endoscope is inserted into a working channel of the introducer (see Figs. 1-3 and paragraphs 0077, 0079 and 0113).  It would have been obvious to one skilled in the art at the time the invention was filed to use a introducer sheath to insert the endoscope of Otani et al. to ensure proper and easier placement of the endoscope at a desired site within the body as well as protect both the endoscope and patient during insertion into the body lumen as taught by Snoke et al. and is well known in the art.  
In regard to claim 22, Otani et al., as modified by Snoke et al., disclose a method for sanitizing maintaining a surgical instrument, wherein each of the first and second removable working channels further comprises at least one identification member configured to store data comprising information regarding each of the respective first and second removable working channels (See Figs. 5-7 and paras 0041-0047, 0081-0089).
In regard to claims 23 and 36, Otani et al., as modified by Snoke et al., disclose a method for sanitizing maintaining a surgical instrument, wherein the at least one identification member comprises a radio-frequency identification (RFID) tag (See Figs. 5-7 and paras 0041-0047, 0081-0089).
In regard to claims 24 and 38, Otani et al., as modified by Snoke et al., disclose a method for sanitizing maintaining a surgical instrument, wherein the surgical instrument comprises an identification member configured to store data, the method further comprising: updating the identification member with data regarding whether the first removable working channel or the second removable working channel is installed in the instrument channel of the surgical instrument (See Figs. 5-7 and paras 0041-0047, 0081-0089).
In regard to claims 26 and 39, Otani et al., as modified by Snoke et al., disclose a method for sanitizing maintaining a surgical instrument, wherein removing the first removable working channel from the surgical instrument comprises removing the first removable working channel through a proximal end of the surgical instrument (see Figs. 1-3 and paragraphs 0077, 0079 and 0113 of Snoke et al.).
In regard to claims 27 and 40, Otani et al., as modified by Snoke et al., disclose a method for sanitizing maintaining a surgical instrument, wherein replacing the first removable working channel with the second removable working channel comprises inserting a distal end of the second removable working channel through a proximal end of the instrument channel until the distal end of the second removable working channel reaches near a distal end of the instrument channel (see Figs. 1-3 and paragraphs 0077, 0079 and 0113 of Snoke et al.).
In regard to claims 28-29 and 41, Otani et al., as modified by Snoke et al., disclose a method for sanitizing maintaining a surgical instrument, wherein the surgical instrument comprises: a proximal portion and a distal portion; a working channel sheath attached to an inner surface of the instrument channel; and one or more coupling members at the proximal portion or the distal portion of the surgical instrument, wherein the instrument channel extends between the proximal and distal portions (see Figs. 1-3 and paragraphs 0077, 0079 and 0113 of Snoke et al.).  Specifically, and with regard to claims 29 and 42, the endoscope is securely connected to the handle of the device via a luer lock fitting 28.  
In regard to claim 37, Otani et al., as modified by Snoke et al., wherein the first removable working channel comprises: a shaft extending between a proximal region and a distal region, the distal region of the shaft being located proximal relative to the distal end of the surgical instrument when the first removable working channel is received within a working channel sheath attached to an inner surface of the instrument channel, wherein the shaft includes: an inner surface defining a lumen extending through the shaft, the inner surface configured to allow passage of a medical tool through the shaft to extend outward beyond the distal end of the surgical instrument, and an outer surface having a substantially circular cross-section and configured to interface with the working channel sheath, wherein a diameter of the outer surface of the shaft is substantially the same as a diameter of an inner surface of the working channel sheath (See paragraphs 0032-0036).  
Claim(s) 31-33, 43-48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0073614 to Otani et al. in view of U.S. Patent Application Publication No. 2014/0200402 to Snoke et al. in view of U.S. Patent No. 6,921,362 to Ouchi.  
In regard to claims 31-33 and 43-44, Otani et al. and Snoke et al. disclose a method for sanitizing maintaining a surgical instrument (see rejections above) but are silent with respect to one or more locking members configured to releasably couple to the one or more coupling members of the surgical instrument and engaging a tool to release the one or more coupling members of the surgical instrument from the one or more locking members of the first removable working channel.  Ouchi teach of an analogous endoscopic sheath comprising a screw 25 which ensures the sheath locks the coupling collar 24 to the endoscope shaft (See Fig. 2 and Col. 3, Lines 18-24).   Thus, it is inherent a screwdriver may be used to engage the locking screw for removal thereof.     It would have been obvious to one skilled in the art at the time the invention was filed to provide a locking member to the device of Otani et al. and Snoke et al. to ensure a secure connection between the endoscope and the introducer as taught by Ouchi.  
In regard to claim 45, Otani et al. disclose a method for maintaining a surgical instrument, further comprising: analyzing an integrity of the first removable working channel; wherein inserting the second removable working channel into the instrument channel is further in response to the integrity of the first removable working channel being compromised (See Figs. 5-7 and paras 0041-0047, 0081-0089).
In regard to claim 46, Otani et al. disclose a method for maintaining a surgical instrument, wherein each of the first and second removable working channels further comprises at least one identification member configured to store data comprising information regarding a source of each of the respective first and second removable working channels (See Figs. 5-7 and paras 0041-0047, 0081-0089).
In regard to claim 47, Otani et al., disclose a method for maintaining a surgical instrument, wherein the at least one identification member comprises a radio-frequency identification (RFID) tag (See Figs. 5-7 and paras 0041-0047, 0081-0089).
In regard to claim 48, Otani et al. disclose a method for maintaining a surgical instrument, wherein the surgical instrument comprises an identification member configured to store data, the method further comprising: updating the identification member with data regarding whether the first removable working channel or the second removable working channel is installed in the instrument channel of the surgical instrument (See Figs. 5-7 and paras 0041-0047, 0081-0089).
In regard to claim 50, Otani et al., as modified by Snoke et al., disclose a method for sanitizing maintaining a surgical instrument, wherein removing the first removable working channel from the surgical instrument comprises removing the first removable working channel through a proximal end of the surgical instrument (see Figs. 1-3 and paragraphs 0077, 0079 and 0113 of Snoke et al.).
Claim(s) 21-24, 26-30 and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,750,475 to Yoshihasi in view of U.S. Patent Application Publication No. 2018/0263464 to Lohier et al.
In regard to claims 21 and 34-35, Yoshihasi disclose a method for sanitizing maintaining a surgical instrument, the method comprising removing a first removable working channel 50/51 from a surgical instrument 20 (see Fig. 1).    Yoshihasi is silent with respect to analyzing the integrity of the first removable working channel  and replacing the working channel if the integrity is comprised, as claimed in the instant invention.   Lohier et al. teach of an analogous endoscopic device wherein the integrity of a first removable working channel is analyzed after use (paragraphs 0031-0033).   The removable cannula 100 is cleaned and reused in response to the integrity of the first removable working channel being uncompromised and replaced is compromised (See Fig. 1 and paragraphs 0038-0047).  In regard to claim 34, Lohier et al. disclose a method of determining a duration of usage of the endoscope (See paragraphs 0043-0047).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the removable working channel of Yoshihasi to include a limit usage means 120 and detection unit 130 to enable a user to track the usage and lifespan of a surgical instrument as taught by Lohier et al.
In regard to claim 22, Yoshihasi, as modified by Lohier et al., disclose a method for sanitizing maintaining a surgical instrument, wherein each of the first and second removable working channels further comprises at least one identification member configured to store data comprising information regarding each of the respective first and second removable working channels (See Figs. 1-2 and para 0038-0047 of Lohier et al.).
In regard to claims 23 and 36, Yoshihasi, as modified by Lohier et al., disclose a method for sanitizing maintaining a surgical instrument, wherein the at least one identification member comprises a radio-frequency identification (RFID) tag (See Figs. 1-2 and para 0038-0047 of Lohier et al.).
In regard to claims 24 and 38, Yoshihasi, as modified by Lohier et al., disclose a method for sanitizing maintaining a surgical instrument, wherein the surgical instrument comprises an identification member configured to store data, the method further comprising: updating the identification member with data regarding whether the first removable working channel or the second removable working channel is installed in the instrument channel of the surgical instrument (See Figs. 1-2 and para 0038-0047 of Lohier et al.).
In regard to claims 26 and 39, Yoshihasi, as modified by Lohier et al.,  disclose a method for sanitizing maintaining a surgical instrument, wherein removing the first removable working channel from the surgical instrument comprises removing the first removable working channel through a proximal end of the surgical instrument (see Figs. 1-3 and Col. 4, Lines 17-49).
In regard to claims 27 and 40, Yoshihasi, as modified by Lohier et al., disclose a method for sanitizing maintaining a surgical instrument, wherein replacing the first removable working channel with the second removable working channel comprises inserting a distal end of the second removable working channel through a proximal end of the instrument channel until the distal end of the second removable working channel reaches near a distal end of the instrument channel (see Figs. 1-3 and Col. 4, Lines 17-49).
In regard to claims 28-29 and 41, Yoshihasi, as modified by Lohier et al., disclose a method for sanitizing maintaining a surgical instrument, wherein the surgical instrument comprises: a proximal portion and a distal portion; a working channel sheath attached to an inner surface of the instrument channel; and one or more coupling members at the proximal portion or the distal portion of the surgical instrument, wherein the instrument channel extends between the proximal and distal portions (See Figs. 1-2 and Col. 3, Lines 25-64).  Specifically, and with regard to claims 29 and 42, the endoscope is securely connected to the handle of the device via a cap 47 (see Col. 3, Lines 65 – Col. 4, Line 7).  
In regard to claim 30, Yoshihasi, as modified by Lohier et al., disclose a method for sanitizing maintaining a surgical instrument, wherein the surgical instrument comprise an endoscope (See Figs. 1-2).  
In regard to claim 37, Yoshihasi, as modified by Lohier et al., wherein the first removable working channel comprises: a shaft extending between a proximal region and a distal region, the distal region of the shaft being located proximal relative to the distal end of the surgical instrument when the first removable working channel is received within a working channel sheath attached to an inner surface of the instrument channel, wherein the shaft includes: an inner surface defining a lumen extending through the shaft, the inner surface configured to allow passage of a medical tool through the shaft to extend outward beyond the distal end of the surgical instrument, and an outer surface having a substantially circular cross-section and configured to interface with the working channel sheath, wherein a diameter of the outer surface of the shaft is substantially the same as a diameter of an inner surface of the working channel sheath (See Figs. 1-2 and Col. 3, Lines 25-64).  
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,750,475 to Yoshihasi in view of U.S. Patent Application Publication No. 2018/0263464 to Lohier et al. in further view of U.S. Patent No. 6,464,632 to Taylor.
In regard to claim 25, Yoshihasi and Lohier et al. disclose a removable working channel 51 but are silent with respect to the sheath specifically made an extruded plastic. Taylor teaches of an analogous endoscopic liner for placement within the working channel of an endoscope which may be made from an extruded polymer (see Figs. 3a-d and Col. 6, Lines 10-65). It would have been obvious to one skilled in the art at the time the invention was filed to construct the liner of Yoshihasi and Lohier et al. from an extruded polymer as Taylor illustrates and discloses that such a method of manufacturing provides a cheap, efficient and effective method of providing a liner with high flexibility and strength.
Claim(s) 31-33, 43-48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,750,475 to Yoshihasi in view of U.S. Patent Application Publication No. 2018/0263464 to Lohier et al. in further view of U.S. Patent No. 6,921,362 to Ouchi.  
In regard to claims 31-33 and 43-44, Yoshihasi and Lohier et al. disclose a method for sanitizing maintaining a surgical instrument (see rejections above) but are silent with respect to one or more locking members configured to releasably couple to the one or more coupling members of the surgical instrument and engaging a tool to release the one or more coupling members of the surgical instrument from the one or more locking members of the first removable working channel.  Ouchi teach of an analogous endoscopic sheath comprising a screw 25 which ensures the sheath locks the coupling collar 24 to the endoscope shaft (See Fig. 2 and Col. 3, Lines 18-24).   Thus, it is inherent a screwdriver may be used to engage the locking screw for removal thereof.     It would have been obvious to one skilled in the art at the time the invention was filed to provide a locking member to the device of Yoshihasi and Lohier et al. disclose. to ensure a secure connection between the endoscope and the introducer as taught by Ouchi.  
In regard to claim 45, Yoshihasi, as modified by Lohier et al., disclose a method for maintaining a surgical instrument, further comprising: analyzing an integrity of the first removable working channel; wherein inserting the second removable working channel into the instrument channel is further in response to the integrity of the first removable working channel being compromised (See Figs. 1-2 and para 0038-0047 of Lohier et al.).
In regard to claim 46, Yoshihasi, as modified by Lohier et al., disclose a method for maintaining a surgical instrument, wherein each of the first and second removable working channels further comprises at least one identification member configured to store data comprising information regarding a source of each of the respective first and second removable working channels (See Figs. 1-2 and para 0038-0047 of Lohier et al.).
In regard to claim 47, Yoshihasi, as modified by Lohier et al., disclose a method for maintaining a surgical instrument, wherein the at least one identification member comprises a radio-frequency identification (RFID) tag (See Figs. 1-2 and para 0038-0047 of Lohier et al.).
In regard to claim 48, Yoshihasi, as modified by Lohier et al., disclose a method for maintaining a surgical instrument, wherein the surgical instrument comprises an identification member configured to store data, the method further comprising: updating the identification member with data regarding whether the first removable working channel or the second removable working channel is installed in the instrument channel of the surgical instrument (See Figs. 1-2 and para 0038-0047 of Lohier et al.).
In regard to claim 50, Yoshihasi, as modified by Lohier et al., disclose a method for sanitizing maintaining a surgical instrument, wherein removing the first removable working channel from the surgical instrument comprises removing the first removable working channel through a proximal end of the surgical instrument (See Figs. 1-2 and Col. 3, Lines 25-64).  
Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,750,475 to Yoshihasi in view of U.S. Patent Application Publication No. 2018/0263464 to Lohier et al. in further view of U.S. Patent No. 6,921,362 to Ouchi in further view of U.S. Patent No. 6,464,632 to Taylor.
In regard to claim 49, Yoshihasi, Lohier et al. and Ouchi disclose a removable working channel 51 but are silent with respect to the sheath specifically made an extruded plastic. Taylor teaches of an analogous endoscopic liner for placement within the working channel of an endoscope which may be made from an extruded polymer (see Figs. 3a-d and Col. 6, Lines 10-65). It would have been obvious to one skilled in the art at the time the invention was filed to construct the liner of Yoshihasi, Lohier et al. and Ouchi from an extruded polymer as Taylor illustrates and discloses that such a method of manufacturing provides a cheap, efficient and effective method of providing a liner with high flexibility and strength.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
9/29/2022